Citation Nr: 0115733	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for survivors'/dependents' educational 
assistance under chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  He died on September [redacted], 1999.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

At the time of his death in September 1999, the veteran had a 
pending claim seeking entitlement to service connection for 
non-Hodgkin's lymphoma.  Review of the record reveals that 
the RO denied the veteran's claim by rating decision issued 
in June 1998.  The veteran responded to this decision by 
filing a notice of disagreement in July 1998.  Following the 
issuance of a statement of the case, the veteran perfected 
his appeal to the Board with the filing of a substantive 
appeal in December 1998.  However, further action on the 
veteran's claim legally terminated with his death in 
September 1999.  As a result, the Board dismissed his appeal 
by decision issued in May 2000, citing Landicho v. Brown, 7 
Vet. App. 42, 47 (1994) (holding that 38 C.F.R. § 20.1302, 
which permitted the Board to complete action on issues 
properly before it at the time of the veteran's death, was 
invalid because it was not "in accordance with law," 
specifically the provisions in chapters 11, 13 and 51 of 
title 38, United States Code, as interpreted by the U. S. 
Court of Appeals for Veterans Claims and upheld by the U. S. 
Court of Appeals for the Federal Circuit in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996)).

On appeal, the appellant requested that adjudication of her 
late husband's claim be continued on an accrued benefits 
basis.  See Statement in Support of Claim, VA Form 21-4138, 
dated October 18, 1999.  She also claimed entitlement to 
service connection for the cause of the veteran's death.  The 
RO denied the latter claim by rating decision in May 2000, 
and the appellant was sent notice of this decision by letter 
dated May 19, 2000.  She subsequently perfected an appeal to 
the Board as to this claim, as listed on the title page.  The 
notice letter also advised her that "[w]e denied accrued 
benefits because none are due"; however, the RO's May 2000 
rating decision does not reflect an actual adjudication of 
any accrued-benefits claims, to include the veteran's claim 
pending at his death of service connection for non-Hodgkin's 
lymphoma, which the appellant specifically requested 
adjudication on an accrued basis in her October 1999 
statement.  Accordingly, this claim is referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  The veteran was exposed to radiation while on active 
duty; his service records verify that he was an onsite 
participant in tests involving atmospheric detonations of 
nuclear devices in 1954 and 1956.

2.  The veteran developed bronchitic symptoms with cough, 
chest congestion and generalized malaise in September 1996.  
These symptoms were diagnosed as non-Hodgkin's lymphoma and 
he died as a result of this condition in September 1999.

3.  The veteran's physician submitted a medical opinion 
indicating that he believed it was "very possible" that his 
in-service radiation exposure was etiologically significant 
with respect to the evolution of his lymphoma regardless of 
the length of time since the exposure.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  Basic eligibility for survivors'/dependents' educational 
assistance under chapter 35 is established.  38 U.S.C.A. 
§§ 3501, 3510 (West 1991); 38 C.F.R. §§ 3.807, 21.3021 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service records indicate that the veteran served on active 
duty from October 1952 to September 1956.  These records also 
verify that he was an onsite participant in tests involving 
atmospheric detonations of nuclear devices during Operation 
CASTLE in 1954 and Operation REDWING in 1956.  He was not 
service connected for any disabilities during his lifetime.

Private medical records indicate that the veteran developed 
bronchitic symptoms with cough, chest congestion and 
generalized malaise in September 1996, and that these 
symptoms were eventually diagnosed as non-Hodgkin's lymphoma.  
He underwent a course of chemotherapy and bone marrow 
transplantation in 1997-98, but he died as a result of this 
condition on September [redacted], 1999.  An autopsy was not 
performed and no conditions were listed on the death 
certificate as a significant condition contributing to his 
death but not resulting in the underlying cause of death.

Additional relevant evidence in the file includes a statement 
from the veteran's treating physician, Dr. R. J. Gualtieri, 
M.D., of the Comprehensive Cancer Institute in Huntsville, 
Alabama.  Dr. Gualtieri's statement, dated August 7, 1998, 
reads as follows, in pertinent part:

I am writing this letter on behalf of my 
patient, [the veteran], who has an 
indolent type of malignant non-Hodgkin's 
lymphoma.  I understand that [he] had 
significant radiation exposure a number 
of years ago.  I think it is very 
possible that this radiation exposure was 
etiologically significant with respect to 
the evolution of his lymphoma regardless 
of the length of time since that 
exposure.  It is very possible that he 
has had this disorder for more than ten 
to 12 years and that it was in a very 
indolent phase that was clinically not 
apparent  I believe he should be 
considered for compensation due to his 
radiation exposure.

Analysis

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  A disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during service may be 
established in one of three ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
1991) and 38 C.F.R. § 3.309(d) (2000).  Second, claims based 
on exposure to ionizing radiation may be service connected 
under 38 C.F.R. § 3.311 (2000).  Third, service connection 
may be granted under 38 C.F.R. § 3.303(d) (2000) if it is 
established that a disease diagnosed after discharge is the 
result of exposure to radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959.  38 C.F.R. § 3.309(d)(iv).

For tests conducted by the United States, the term 
"operational period" includes participation in over fifteen 
nuclear tests conducted between 1945 and 1962, to include 
Operations CASTLE (March 1, 1954 through May 31, 1954) and 
REDWING (May 5, 1956 through August 6, 1956).

Diseases which are presumptively service connected based upon 
"radiation-exposed veteran" status are: Leukemia, multiple 
myeloma, lymphomas (except Hodgkin's disease) and cancers of 
the thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile duct, gall bladder, liver, salivary 
gland and urinary tract.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).

In applying the presumption of service connection under 38 
C.F.R. § 3.309(d), there is no requirement for documenting 
the level of radiation exposure or obtaining a dose estimate, 
as is required under 38 C.F.R. § 3.311 (2000).  In addition, 
as mentioned above, section 3.309(d)-based claims require 
only that a veteran be a radiation-exposed veteran and that 
he develop one of the listed conditions at any time post-
exposure, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.

As noted above, service records verify that the veteran was 
an onsite participant in Operations CASTLE and REDWING.  
Hence, he is a "radiation-exposed veteran" as defined by 38 
C.F.R. § 3.309(d).  As the veteran's case falls within the 
parameters of 38 C.F.R. § 3.309(d), it is not necessary to 
consider 38 C.F.R. § 3.311.

The evidence shows that the veteran died as a result of non-
Hodgkin's lymphoma.  Moreover, a medical opinion from the 
veteran's physician related his exposure to radiation and the 
latent onset of non-Hodgkin's lymphoma.  As there is no 
evidence of post-service radiation exposure, the Board must 
assume that his physician was referring to his in-service 
exposure to radiation in the CASTLE and REDWING operations.  
In denying the appellant's claim of service connection for 
the cause of the veteran's death, it appears the RO concluded 
that non-Hodgkin's lymphoma was not a presumptive disease 
under 38 C.F.R. § 3.309(d).  Specifically, the RO stated in 
both the rating decision of May 2000 and the statement of the 
case of August 2000 that non-Hodgkin's lymphoma ". . . does 
not qualify for service connection because VA has determined 
there is no likely relationship of this condition to the 
veteran's actual level of radiation exposure in service."  
This conclusion was made in error.  The Merck Manual, Section 
11, Chapter 139 (electronic publication), lists non-Hodgkin's 
lymphoma as one of several types of "lymphomas," that is 
correctly diagnosed by differentiating it from Hodgkin's 
disease and several other forms of leukemia and cancer.  
Hence, it is clear that non-Hodgkin's lymphoma is a separate 
disease from Hodgkin's disease and as it is a form of 
lymphoma, it is one of the section 3.309(d) presumptive 
diseases.  As it is undisputed that the veteran was exposed 
to radiation in service, and as it is shown that he 
subsequently died from a form of lymphoma that was not 
"Hodgkin's disease," the Board finds that the presumption 
is satisfied in this case.  Accordingly, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted.

In light of the Board's grant of service connection for the 
cause of the veteran's death, the appellant is basically 
eligible for survivors'/dependents' educational assistance 
under chapter 35.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 
C.F.R. §§ 3.807, 21.3021 (2000).



.............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for survivors'/dependents' educational 
assistance under chapter 35 is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

